Citation Nr: 1734009	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-15 296	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, including as due to in-service ionizing radiation exposure or asbestos exposure.

2.  Entitlement to service connection for prostate cancer and its residuals, including as due to in-service ionizing radiation exposure.

3.  Entitlement to service connection for cataracts, including as due to in-service ionizing radiation exposure.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to in-service asbestos exposure.

5.  Entitlement to service connection for coronary artery disease, including as due to in-service ionizing radiation exposure.

6.  Entitlement to service connection for anemia, including as due to in-service ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1944 to June 1946.  He died in January 2007.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied all of the Appellant's currently appealed claims.  The Appellant disagreed with this decision in April 2008.  She perfected a timely appeal in April 2009.

In January 2012 and in April 2014, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its January 2012 remand, the Board directed the AOJ to attempt to obtain the Veteran's complete Social Security Administration (SSA) records and his updated treatment records dated prior to his death.  The AOJ documented its efforts to obtain the Veteran's SSA records and the identified treatment records subsequently were associated with the claims file.  In its April 2014 remand, the Board directed the AOJ to obtain additional treatment records for the Veteran dated prior to his death and to conduct appropriate development of the Appellant's assertions that the Veteran's in-service exposure to ionizing radiation caused or contributed to his claimed disabilities and ultimately led to his death.  The identified records subsequently were associated with the claims file.  And the AOJ conducted appropriate development of the Veteran's in-service ionizing radiation exposure pursuant to 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311 (2016); see also Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Appellant appointed her current service representative to represent her before VA by submitting a completed VA Form 21-22 in September 2016.

The Board notes that the Veteran originally filed claims of service connection for prostate cancer and its residuals, cataracts, COPD, coronary artery disease, and anemia in June 2006.  Unfortunately, as noted above, he died several months after filing these claims.  Thus, the claims filed in June 2006 were pending and unadjudicated at the time of the Veteran's death.  The Board next notes that, effective October 6, 2014, VA amended its regulations to allow an eligible survivor to substitute for a deceased claimant in the decedent's pending claim or appeal of a decision on a claim where the deceased claimant died on or after October 10, 2008.  See 79 Fed. Reg. 52,982 (Sept. 5, 2014).  A formal request for substitution is not required and a substitute claimant is entitled to the same rights under VA regulations as if the decedent (in this case, the Veteran) had not died during the pendency of his appeal.  See 38 C.F.R. § 3.1010 (2016).  Although 38 C.F.R. § 3.1010(e) provides that a decision on substitution will be adjudicated by the AOJ in the first instance, the Board acknowledges that, because it allows for the fullest consideration of the Appellant's arguments and evidence in support of her claims, a finding that the Appellant is a proper substitute claimant for the Veteran at this stage in the appellate process is not prejudicial to her.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).  (The Board notes parenthetically that the AOJ may have considered the Appellant to be a proper substitute claimant for the Veteran, at least implicitly, because it adjudicated the currently appealed claims de novo rather than as accrued benefits claims in the currently appealed June 2007 rating decision.)  The Board also acknowledges that, under the statute governing substitution of claimants, it has the necessary authority to review all of the record evidence (dated before and after the Veteran's death) in order to adjudicate the Appellant's currently appealed claims.  Having reviewed the record, the Board finds that the Appellant is a proper substitute claimant for the Veteran and the claims on appeal should be characterized as stated on the title page of this decision.  See generally 38 U.S.C.A. § 5121A (West 2014).

The Appellant currently lives within the jurisdiction of the RO in St. Petersburg, Florida.  Because her appeal involves allegations that the Veteran was exposed to ionizing radiation while on active service which caused his claimed disabilities and led to his death, and because VA consolidated adjudication of all appeals involving ionizing radiation exposure at the RO in Jackson, Mississippi, this facility retains jurisdiction in this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that his military occupational specialty (MOS) was torpedo man; as such, his in-service asbestos exposure is presumed.

2.  The record evidence reasonably supports finding that the Veteran likely was exposed to ionizing radiation while on active service, including while onboard U.S.S. COMPTON as a participant in the American occupation of Hiroshima, Japan, prior to July 1, 1946.

3.  The record evidence shows that, between his service separation and his death, the Veteran complained of and was treated for prostate cancer and its residuals, cataracts, COPD, coronary artery disease, and anemia.

4.  The Veteran's death certificate shows that he died in January 2007 of end-stage renal disease and end-stage COPD.

5.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

6.  The record evidence is in relative equipoise as to whether the cause of the Veteran's death is related to active service.

7.  The record evidence is in relative equipoise as to whether the Veteran's in-service ionizing radiation exposure caused his prostate cancer and its residuals, cataracts, coronary artery disease, and anemia.

8.  The record evidence is in relative equipoise as to whether the Veteran's in-service asbestos exposure caused his COPD.


CONCLUSIONS OF LAW

1.  The Veteran's death was caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.1010 (2016).

2.  Prostate cancer and its residuals were incurred in active service as due to in-service ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.311, 3.1010 (2016). 

3.  Cataracts were incurred in active service as due to in-service ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.311, 3.1010 (2016).

4.  Chronic obstructive pulmonary disease (COPD) was incurred in active service as due to in-service asbestos exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.1010 (2016).

5.  Coronary artery disease was incurred in active service as due to in-service ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.1010 (2016).

6.  Anemia was incurred in active service as due to in-service ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.1010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, referred to any deficiencies in either the duties to notify or assist; therefore, and especially in light of the decision below granting all of the currently appealed claims, the Board may proceed to the merits of these claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [Appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an Appellant's failure to raise a duty to assist argument before the Board).

Laws and Regulations

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A Veteran may establish service connection for a disability claimed to be attributable to ionizing radiation exposure during service in one of three different ways.  McGuire v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  First, the Veteran could demonstrate that his or her disease is among the 15 types of cancer which are presumptively service connected pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  Second, a Veteran may show that the disease is on the list of "radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection of a disease claimed to have been caused by ionizing radiation can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while serving on active duty, participated in a "radiation risk activity," which is defined, in turn, as having participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or whose service included onsite participation in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran has one of the 15 presumptive diseases contained in § 1112(c)(2), such disease shall be considered to have incurred in or been aggravated by active service, despite there being  no record of evidence of such disease during a period of such service.  38 U.S.C.A. § 1112(c).  Prostate cancer is included in the list of presumptive diseases for which service connection is available for radiation-exposed Veterans.  See 38 C.F.R. § 3.311(b)(2)(xxiii).

When it is determined that (1) a Veteran was exposed to ionizing radiation as a result of participation in the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946 or onsite participation in atmospheric nuclear testing; (2) the Veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest 5 or more years after exposure, before adjudication of the claim, it must be referred to the Under Secretary for Benefits for further consideration in accordance with specific enumerated procedures contained in § 3.311(c).  If any of the foregoing three requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b).

Factual Background and Analysis

The Board finds that the evidence supports granting the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant contends that either the Veteran's in-service asbestos exposure or his in-service ionizing radiation exposure caused or contributed to his death.  She specifically contends that the Veteran was exposed to asbestos while serving onboard U.S.S. COMPTON as a U.S. Navy torpedo man.  She also specifically contends that the Veteran was exposed to ionizing radiation while participating in the occupation of Hiroshima, Japan, following the end of World War II.  There is evidence both in support of and against the Appellant's contentions regarding an etiological relationship between the cause of the Veteran's death and active service.  In other words, the evidence is in relative equipoise as to whether the causes of the Veteran's death (end-stage renal disease and end-stage COPD) are related to active service.

With respect to the assertion that the Veteran had in-service asbestos exposure, the Board notes that his service personnel records (in this case, his DD Form 214) show that his military occupational specialty (MOS) was torpedo man.  The Board next notes that torpedo man is one of the military occupational specialties with a probable exposure to asbestos while on active service.  With respect to the assertion that the Veteran had in-service ionizing radiation exposure, the Board previously conceded that a review of the record evidence demonstrated that the Veteran likely was exposed to ionizing radiation while serving onboard U.S.S. COMPTON (DD 705), including during the American occupation of Japan immediately following World War II.  See Board remand dated April 7, 2014, at pp. 8-9.  Having reviewed the record evidence, the Board also finds it reasonable to concede that the Veteran probably was exposed to asbestos while serving as a U.S. Navy torpedo man during active service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The medical evidence also is in equipoise on the issue of whether the Veteran's in-service exposures to asbestos and ionizing radiation caused or contributed to his death.  For example, a review of the Veteran's death certificate shows that end-stage renal disease and end-stage COPD caused his death in 2007.  The Veteran's VA and private outpatient treatment records, to include private hospice records dated in the weeks and months just prior to his death, show ongoing treatment for end-stage renal disease and COPD up to the time of his death. 

In an August 2013 opinion, W. H., M.D., opined that, following a review of the Veteran's medical records, the Veteran's in-service ionizing radiation exposure caused his end-stage renal disease.  This clinician stated the Veteran's end-stage renal disease (which caused his death) was "consistent with" radiation nephropathy which he defined as "a kidney injury caused by ionizing radiation."  Dr. W. H. also found this consistent with the Veteran's acknowledged service aboard U.S.S. COMPTON when that ship was part of the American occupation of Japan following World War II.  This clinician next noted that the Veteran had hypertension and anemia "which are almost always present with radiation nephropathy."

In an October 2013 opinion, a VA clinician opined that it was less likely than not that the Veteran's in-service asbestos exposure caused or contributed to the COPD which led to his death.  The rationale for this opinion was that the Veteran lacked "significant" exposure to asbestos while on active service.  The rationale also was that the Veteran did not have a restrictive lung pattern on pulmonary function testing (which would be typical for asbestosis) but instead had an obstructive pattern.  This also suggested to the VA clinician that the Veteran had insufficient asbestos exposure during service "to produce the expected problems."  The rationale further was that the Veteran had been a lifelong cigarette smoker and cigarette smoking was a known cause of COPD.

In a January 2017 advisory opinion, VHA's Deputy Chief Consultant, Post-Deployment Health Services, advised VA's Director, Compensation Service, that it was unlikely (no reasonable possibility) that the cause of the Veteran's death was related to in-service ionizing radiation exposure.  The rationale for this opinion was that, although the Board had conceded that the Veteran likely was exposed to radiation during service, deck logs from his U.S. Navy ship had not been obtained so a radiation dose estimate could not be prepared due to a lack of supporting evidence showing whether or when the Veteran's ship allegedly was moored near either Hiroshima or Nagasaki, Japan.  This clinician then stated that, assuming that the Veteran was present in either Hiroshima or Nagasaki after the atomic bomb detonations above those cities, dose information from the Defense Threat Reduction Agency (DTRA) for all participants in the post-World War II occupation of Japan in 1945 and 1946, his radiation dose likely was less than 1.25 rem (which was the radiation dose estimate for an individual service member "who was present on land in the highest areas of exposure for the entire period of occupation").  

In a March 2017 opinion, Dr. W. H. opined that the Veteran's in-service asbestos exposure likely caused the COPD which ultimately caused his death.  The rationale for this opinion was the Veteran's reported in-service asbestos exposure while serving as a torpedo man in the U.S. Navy, including onboard U.S.S. COMPTON.  Dr. W. H. stated that the Veteran's "job duties placed him at a substantially higher risk of being exposed to asbestos."  Although this clinician conceded that the Veteran's lifelong history of smoking may have contributed to his COPD, his in-service asbestos exposure "and specifically because of his job duties, contributed to [his] COPD and, ultimately, was a factor in his death."

The Appellant contends that the Veteran was exposed to asbestos and/or ionizing radiation during active service and these in-service exposures caused his death.  The Board has conceded that the Veteran likely was exposed to asbestos during active service as a U.S. Navy torpedo man.  The Board also has conceded that the Veteran likely was exposed to radiation during active service as a participant in the American occupation of Hiroshima following the end of World War II.  The medical evidence is in relative equipoise as to whether these conceded in-service exposures to asbestos and ionizing radiation caused or contributed to the Veteran's death several decades after his service separation.  On the one hand, Dr. W. H. opined in August 2013 and in March 2017 that these exposures caused the end-stage renal disease and COPD which caused the Veteran's death.  On the other hand, VA clinicians opined in October 2013 and in January 2017 that the Veteran did not have enough significant asbestos exposure to cause his fatal COPD and was not exposed to sufficient ionizing radiation during service for such exposure to result in the causes of his death.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports an actual causal relationship between the Veteran's in-service exposures to asbestos and ionizing radiation and the end-stage renal disease and COPD which caused his death.  38 U.S.C.A. §§ 1110, 5107(b); 3.102, 3.303(d).  Accordingly, the criteria for establishing service connection for the cause of the Veteran's death have been met.

The Board next finds that the evidence supports granting the Appellant's claims of service connection for prostate cancer and its residuals, cataracts, COPD, coronary artery disease, and anemia.  The Veteran, during his lifetime, and the Appellant, following his death, contend that he incurred each of these disabilities during active service.  They alternatively contend that the Veteran's conceded in-service asbestos exposure caused or contributed to his COPD prior to his death and his conceded in-service ionizing radiation exposure caused or contributed to his prostate cancer and its residuals, cataracts, coronary artery disease, and anemia prior to his death.  The Board already has conceded that the Veteran likely was exposed to asbestos and ionizing radiation during active service (as discussed above).  There is medical evidence both in support of and against the contentions regarding an etiological relationship between each of these claimed disabilities and active service.  In other words, the medical evidence is in relative equipoise as to whether the Veteran's prostate cancer and its residuals, cataracts, COPD, coronary artery disease, and anemia are related to active service.  For example, the Veteran's post-service VA and private treatment records show complaints of and ongoing treatment for prostate cancer and its residuals, cataracts, COPD, coronary artery disease, and anemia.

In an August 2013 opinion, Dr. W. H. opined that the Veteran's prostate cancer cataracts, anemia, COPD, and coronary artery disease (which he characterized as "cardiovascular and respiratory disease") were related to his in-service ionizing radiation exposure.  The rationale for these opinions was a review of relevant medical literature and the Veteran's medical records and his acknowledged in-service ionizing radiation exposure.  

In an October 2013 opinion, a VA clinician opined that it was less likely than not that either the Veteran's prostate cancer or his COPD were related to active service or any incident of service, to include his in-service asbestos exposures.  The rationale for this opinion was that the Veteran did not have a significant exposure to asbestos while on active service.  "Thus, it would be unlikely that he would develop complications from asbestos exposure on the basis of intensity or duration of exposure."  The rationale also was that there was no evidence that the Veteran currently experienced asbestosis which demonstrated that he had insufficient in-service asbestos exposure.  The rationale further was that the Veteran "was a known cigarette smoker" and cigarette smoking "is known to be a cause for COPD."  With respect to prostate cancer, although the VA clinician conceded that the causes of prostate cancer were not clear, he noted that the medical literature did not link asbestos exposure to prostate cancer.  

In a January 2017 advisory opinion, VHA's Deputy Chief Consultant, Post-Deployment Health Services, advised VA's Director, Compensation Service, that the Veteran's in-service ionizing radiation exposure had not caused or contributed to any of his claimed disabilities, to include prostate cancer cataracts, anemia, COPD, and coronary artery disease.  The rationale was that Dr. W. H. did not address the impact of the radiation beam therapy used to treat the Veteran's prostate cancer in his opinion relating the Veteran's claimed disabilities to in-service ionizing radiation exposure.  The rationale further was that a review of relevant medical literature did not support finding an etiological link between in-service ionizing radiation exposure and any of the Veteran's claimed disabilities.

As noted above, in March 2017, Dr. W. H. opined that the Veteran's in-service asbestos exposure caused or contributed to his COPD.  The rationale for this opinion was a review of the record evidence which indicated that the Veteran likely was exposed to asbestos while serving as a torpedo man onboard U.S.S. COMPTON.  

The Veteran, during his lifetime, and the Appellant, after the Veteran's death, contend that in-service asbestos and ionizing radiation exposures caused or contributed to his prostate cancer and its residuals, cataracts, COPD, coronary artery disease, and anemia.  As noted elsewhere, the Veteran's in-service asbestos and ionizing radiation exposures already have been conceded by VA.  The medical evidence is in relative equipoise as to whether these conceded in-service asbestos and ionizing radiation exposures caused or contributed to the Veteran's claimed disabilities.  On the one hand, Dr. W. H. opined in August 2013 and in March 2017 that these exposures caused the Veteran's prostate cancer, cataracts, COPD, coronary artery disease, and anemia.  On the other hand, VA clinicians opined in October 2013 and in January 2017 that the Veteran did not have enough significant asbestos exposure to cause his COPD and was not exposed to sufficient ionizing radiation during service for such exposure to result in any of these claimed disabilities.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports an actual causal relationship between the Veteran's in-service exposures to asbestos and ionizing radiation and prostate cancer and its residuals, cataracts, COPD, coronary artery disease, and anemia.  38 U.S.C.A. §§ 1110, 5107(b); 3.102, 3.303(d).  Accordingly, the criteria for establishing service connection for prostate cancer and its residuals, cataracts, COPD, coronary artery disease, and anemia have been met.


ORDER

Entitlement to service connection for the cause of the Veteran's death as due to in-service ionizing radiation and asbestos exposures is granted.

Entitlement to service connection for prostate cancer and its residuals as due to in-service ionizing radiation exposure is granted.

Entitlement to service connection for cataracts as due to in-service ionizing radiation exposure is granted.

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as due to in-service asbestos exposure is granted.

Entitlement to service connection for coronary artery disease as due to in-service ionizing radiation exposure is granted.

Entitlement to service connection for anemia as due to in-service ionizing radiation exposure is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


